Mr. J. H. Preston
CountyAttorney
Childresa,Texas

Attention:Mr. LeonardKing
          AssistantCountyAttorney

Dear Sir:
                        opinionIVO.o&g8
                        Re: Whether bus leasedto motor carrier
                            operatinga passengerservicebetween
                            or throughincorporated citiesmust have
                            motor bus registrationlicenseplates.

We acknowledgereceiptof the opinionrequestof July 9,   1945,   by yam
assistant,Mr. LeonardKing, readingas follows:

    "W. E. Davis of Childressis the owner and operatorof a
    motor bus certificate authorizingmotor bus servicebetwean
    Childresaand the ChildressArmy Air Field, located
    approximately3 miles from Childress. The buses used in this
    operationare registeredon the baais of weight the sane as
    automobiles. In order to meet certainamergenciesBowen
    Motor Coachesdesiresto lease one of these buses for
    single trips from Childressto WichitaFalls to handle over
    loads. The tripswill be infrequentand the lease
    agreementwill be for single trips and complywith General
    Order Eo. 64 of the Texas RailroadComission governingthe
    leasingof motor buses.

    "Question:Is it legal for W. E. Davis to lease one'ofhis
    buses to Bowan Motor Coaches,under the conditionsabove stated,
    without payingthe additionalregistrationfees and securing.
    the regularMotor Bus Plates on the buses proposedto be
    leased?"

Your questionis whether or not the motor bus leasedto Bowan Motor
Coachesforise&rsiugletripafros Childressto Wichita Falls for over-
loads must have motor bus registrationlicenseplates insteadof license
plates issuadfor pessengarcars. This questionis answeredby Articles
6675a-1, 6675a-2,6675a-5and 6675a-k!e of Vernon'sAnnotatedCivil
Statutes.Largerregistrationfees are providedfor motor buses under
Article 6675a-8ethan are providedfor passengervehiclesunder Article
6675a-5.  It is providedin Section(n) of Article6675a-1,that:
Mr.-J. H. Preston,Page #2   (O-6698)




    "'MotorBus' shall inclndeevery vehicleexcept those
    operatedby muscalarpower or exclusivelyon stationary
    rails or tracks,which is used in transportingpersonabetween
    or throughtwo or more incorporatedcitiesand/or towns and
    /or villagesfor compensation(or hire) whether operatedover
    fixed routes or otherwise;except such of said vehiclesas
    are operatedexclusivelywithin the limitsof incorporated
    citiesand/or towns or suburbanadditionsto such towns."

Mr. Davis, accordingto your statement,is now operatinghis motor buses
with passengerlicenseplatesbecausehis bus service is betweenChildress
and the ChildressArmy Air Field and he is not "transportingpersons
between or throughtwo or moreirmorporated citiesand/or towns and/or
villages"within the maaningof the definition of "motorbus" as used
in the registrationstatutes. When one of Mr. Davis' buses is leasedto
Bowen and used in trips betweenChildreosand Wichita Fells it & “used
in transportingpersonabetweenor throughtwo or more Incorporatedcities
and/ or towns"and must have motor bus regi8trationlicenseplates
attachedthereto. These plates are the ones obtainedfrom the State
HighwayDepartmentthroughyour local CountyTax Collector. We assume
that Mr. Datis alreadyhas the identification plates issuedby the
RailroadCommissionand providedfor by Section11-A,Articleglla,
Vernon'sAnnotatedCivil Statutes.

Trustingthat the foregoinganswersyour inquiry,we are.

                                       Yours very truly,



                                 s/ Fagen Dickson



                                 BY
                                       Fagan Dickson
                                          Assistant

FD:rt/ ldw

APPROVEDJCIX 24, lg45                      APPROVED
s/ Carlos C. Ashley                         OPII-UCW
FIRST ASSISTANT                            COMMITrEE
ATTORKEPCEWEDAL                            BY /II/G. W.
                                            CHAIRMAR